Citation Nr: 0330050	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  01-08 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).  

Procedural history

The veteran served on active duty from June 1979 to June 
1982.

The veteran was denied service connection for a low back 
disorder and for a bilateral knee disorder in a May 2001 
rating decision.  In June 2001, the veteran disagreed with 
the May 2001 rating decision and initiated this appeal.  The 
appeal was perfected with the timely submission of a the 
veteran's substantive appeal (VA Form 9) in October 2001.  
The veteran presented personal testimony before the 
undersigned at a Travel Board hearing in June 2002.  The 
transcript of the hearing is associated with the veteran's 
claims folder.

The Board denied the veteran's claim as to both issues in an 
August 2002 decision.  Thereafter, the veteran filed an 
appeal to the United States Court of Appeals for Veterans 
Claims (the Court).  While the case was pending at the Court, 
the VA Office of General Counsel and the veteran's attorney 
filed a joint motion for remand, requesting that the Court 
vacate that portion of the Board's decision dealing with the 
issue of entitlement to service connection for a low back 
disorder and remand the case to the Board.  In an Order dated 
August 2003, the Court granted the joint motion, vacated the 
portion of the Board's decision that denied service 
connection for a low back disorder, and remanded the case to 
the Board for readjudication consistent with the joint 
motion.

Issue not on appeal

Consistent with the Court's August 1, 2003 Order, the Board's 
August 2002 decision as to the issue of the veteran's 
entitlement to service connection for a
bilateral knee disability is final; that matter will not be 
discussed further.

REMAND

The veteran is seeking entitlement to service connection for 
a low back disorder.  He essentially contends that his low 
back was injured in an accident during service, when he was 
handed a tire and fell to the ground under the weight.  He 
claims that he has a current back disorder relates to that 
injury.

Analysis

The Court remanded this case to ensure compliance with the 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim, as provided under the VCAA.  
Specifically, the joint motion stipulates that the Board 
failed to ensure compliance with the duty to assist the 
veteran as required under the VCAA.  The joint motion points 
to evidence of an injury to the veteran's low back in 
service, and a recent medical findings showing current back 
symptomatology as sufficient to invoke VA's duty under the 
VCAA to provide a medical examination when necessary to make 
a decision on a claim.  

The Board notes that since the Board's August 2002 decision, 
in October 2002, the Court held in Charles v. Principi, 16 
Vet. App. 370, 374 (2002) that in a case where there was 
competent evidence of a current disability, and competent 
evidence of an in-service incurrence of a disability and 
competent evidence of continuity of symptomatology after 
service, VA failed to fulfill its duty to assist under the 
VCAA in not ordering a medical examination to determine the 
issue of medical nexus.  

Although in this case, there appears to be no confirmed 
diagnosis of a low back disability, there is competent 
evidence showing an injury to the lower back in service, and 
there is a current (June 2002) finding of Dr. R.D.P. that the 
veteran's "current back problem" is related to the problem 
he was suffering from in service.  In accordance with the 
joint remand and the Court's August 2003 order, the Board 
finds that additional development is required to determine 
whether the veteran has a current back disability, and if so, 
whether it is related to an incident of his military service.  

Accordingly, this case is REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must assure that all notice and 
development required by the VCAA has been 
accomplished, including notifying the 
veteran of the evidence he needs to 
submit and that which will be obtained by 
VA.  

2.  The RO should then arrange for the 
veteran to be afforded a VA spine 
examination.  It is imperative that the 
examiner review the pertinent medical 
records in the claims file and a copy of 
this REMAND.  The examiner should report 
any current diagnosis.  If a current low 
back disorder is diagnosed, the examiner 
should state an opinion as to whether, 
given the evidence of record and the 
results of the examination of the 
veteran, it is at least as likely as not 
that any diagnosed low back disorder is 
related to an incident of the veteran's 
military service. 

3.  After undertaking the steps listed 
above and any additional development 
deemed to be necessary, VBA should 
readjudicate the claim.  If the claim 
remains denied, VBA should issue a 
supplemental statement of the case.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs  
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




